Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
4, 2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00411-CV


  LARRY A. SELIGMANN, LASCO DEVELOPMENT CORPORATION,
             YORKTOWN HWY 6 GP, INC., Appellants

                                        V.

                     BANCORPSOUTH BANK, N.A., Appellee

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-09575


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 7, 2022. On July 14, 2022,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.